Citation Nr: 0839124	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  00-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and Ms. E. 


ATTORNEY FOR THE BOARD

J.Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.

In August 2004, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is required to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In a decision in October 2006, the Board reopened the claim 
of service connection for a psychiatric disorder and remanded 
the claim for addition development.  As the requested 
development has been completed, no further action is required 
to comply with the Board's remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran has a personality disorder, which is not a 
disability for the purpose of VA disability compensation.  


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as a personality disorder, 
was not incurred in or aggravated by service.  8 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §3.303(c)(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in June 2003, in January 2005, and in November 2006.  
The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  

The veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service treatment 
records, VA records, private medical records, and records of 
the Social Security Administration.  VA has afforded the 
veteran an examination and has obtained a medical opinion.  
As there are no additional records to obtain, no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The service treatment records shown that in November 1974 the 
veteran was hospitalized for an acute adult situational 
disturbance manifested by anxiety and altered behavior.  On 
hospitalization in October 1975, the diagnosis was 
sociopathic personality manifested by chronic sociopathy and 
aggressive outbursts.  On separation examination in October 
1975, the psychiatric examination was normal.

After service in December 1982, on his original application 
for service connection for a psychiatric disorder, the 
veteran related his nervous condition to taking a 
hallucinogen during service in 1975.  He indicated that he 
was hospitalized for about six months in October 1981 at a VA 
Medical Center. 

Private and State medical records disclose diagnoses of major 
depression and explosive personality disorder (November 
1990); major depression with psychosis (November 1991); 
bipolar disorder (November 1997); and depression 
(October 1999). 

VA records, namely, reports of hospitalizations or reports of 
examinations, disclose diagnoses of adjustment disorder 
(November 1989); major depression (November and December 
1989); major affective disorder (December 1990, January 1991, 
August 1991, September 1991, December 1991); depression (July 
1992, May 1994); bipolar disorder (July 1992, February 1993, 
November 1993, May 1994); schizoaffective disorder (June 
1993, November 1997, February 1998, July 2000, June 2001, 
February 2002, May 2002 ); anxiety reaction (October 1993); 
and post-traumatic stress disorder (November 1993, May 1994, 
February 1995).  After May 2002, the primary diagnosis was 
schizoaffective disorder.  

In its remand in October 2006, the Board requested a VA 
psychiatric examination to determine whether it is at least 
as likely as not that the veteran's current psychiatric 
disorder was related to the symptoms manifested during 
service.  



In formulating the medical opinion, the examiner was asked to 
comment on the clinical significance of the following:

The documentation of an acute adult situational 
disturbance manifested by anxiety and altered behavior 
(violent outbursts) and of sociopathic personality 
manifested by sociopathy and aggressive outbursts in the 
service medical records and the post-service diagnoses 
of a psychiatric disorder, variously diagnosed, to 
include a diagnosis of schizoaffective disorder, and 
whether the current psychiatric disorder represents a 
progression of the in-service diagnoses or a new and 
separate diagnosis.

The VA examination requested by the Board was conducted in 
April 2008.  The examiner reported that the veteran's records 
had been reviewed.  The diagnosis was borderline personality 
disorder.  The physician explained that at an early age the 
veteran suffered from borderline personality disorder as 
evidenced by his withdrawal from school at age 16 and 
wrecking his mother's car while being under the influence and 
the diagnosis was also evident in the military.  The 
physician stated that individuals with borderline personality 
disorder are often diagnosed with several different diagnoses 
because of conflicting characteristics resulting from a not 
well developed personality and that the diagnosis would 
account for all the symptoms, including the psychotic ones, 
and the diagnosis was the most suitable one. 

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A personality disorder is not a disease or injury for which 
service connection can be granted.  38 C.F.R. § 3.303(c).  

Analysis

On the basis of the service treatment records a chronic 
psychiatric disorder was not affirmatively shown during 
service.  The service treatment records do show that in 
November 1974 the veteran was hospitalized for an acute adult 
situational disturbance manifested by anxiety and altered 
behavior and on hospitalization in October 1975 the diagnosis 
was sociopathic personality manifested by chronic sociopathy 
and aggressive outbursts.  On separation examination in 
October 1975, the psychiatric examination was normal. 

To the extent that the veteran relates his current symptoms 
to service, a psychiatric disorder is not a condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  


Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation)

Where the determinative issues involve questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
and testimony as competent evidence that he has a psychiatric 
disorder other than a personality disorder related to 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

On the questions of a medical diagnosis and of medical 
causation, the veteran has had considerable treatment for 
psychiatric symptoms, which have been variously diagnosed, 
starting from about 1989, and the Board requested that the 
veteran be examined to clarify the diagnosis.  On the VA 
examination in April 2008, after a review of the record, the 
diagnosis was borderline personality disorder.  

The physician explained that at an early age the veteran had 
suffered from borderline personality disorder as evidenced by 
his behavior before and during service.  The physician 
explained that individuals with borderline personality 
disorder are often diagnosed with several different diagnoses 
because of conflicting characteristics resulting from a not 
well developed personality and that the diagnosis would 
account for all the symptoms, including the psychotic ones, 
and the diagnosis was the most suitable one.  This evidence 
is uncontroverted.  






As the Board may consider only competent evidence to support 
its finding, and as there is no competent medical evidence in 
favor of the claim, the Board concludes that veteran's 
borderline personality disorder by law is not a disease or 
injury for which VA disability compensation is payable and 
therefore there is a lack of entitlement under the law.  38 
C.F.R. § 3.303(c). 


ORDER

Service connection for a psychiatric disorder, diagnosed as a 
personality disorder, is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


